PER CURIAM:
Defendant, George Allen Fox, was indicted for the crime of larceny in the nighttime. On March 19, 1973, he entered a plea of guilty to the lesser and included offense of larceny of property valued at more than $20, as defined in Code section 709.1. On April 6, 1973, the court, after study of the presentence report and listening to other information offered by counsel, sentenced defendant to a term of not to exceed five years in the state penitentiary. The sentence was within the provisions of the applicable statute, Code section 709.2.
On the stipulation signed by defendant, his appeal counsel and the attorney general, this appeal has been submitted to the court on the clerk’s transcript, the transcript of the proceedings when defendant entered his plea of guilty and the later sentencing. We find no reversible error.
Affirmed, see Rule 348.1.